Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-2-2009

Feigenbaum v. Merrill Lynch & Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3573




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Feigenbaum v. Merrill Lynch & Co" (2009). 2009 Decisions. Paper 1945.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1945


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 07-3573


                               LYNNE FEIGENBAUM,
                                            Appellant

                                           v.

            MERRILL LYNCH & CO., INC. BASIC LONG TERM
            DISABILITY PLAN and its PLAN ADMINISTRATOR;
          MERRILL LYNCH & CO., INC. SUPPLEMENTAL LONG
         TERM DISABILITY PLAN and its PLAN ADMINISTRATOR;
     METROPOLITAN LIFE INSURANCE CO.; PLAN ADMINISTRATORS
          of the MERRILL LYNCH RETIREMENT PLAN, HEALTH
            INSURANCE PLAN, AND LIFE INSURANCE PLAN;
    MERRILL LYNCH & CO., INC; CORPORATIONS 1-30, fictitious defendants

                       Amended per Clerk's Order dated 10/1/07


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                            (D.C. Civil No. 06-cv-01075)
                 District Judge: The Honorable Faith S. Hochberg


                               Argued: January 15, 2009


            Before: SLOVITER, BARRY, and SILER, JR.,* Circuit Judges

                           (Opinion Filed: February 2, 2009)


*
 The Honorable Eugene E. Siler, Jr., Senior Circuit Judge, United States Court of
Appeals for the Sixth Circuit, sitting by designation.
Kevin E. Barber, Esq. (Argued)
Niedweske Barber
98 Washington Street
Morristown, NJ 07962

Counsel for Appellant


Randi F. Knepper, Esq. (Argued)
McElroy, Deutsch, Mulvaney & Carpenter
100 Mulberry Street
Three Gateway Center
Newark, NJ 07102-0000

Counsel for Appellees




                                        OPINION




BARRY, Circuit Judge

       Appellant Lynne Feigenbaum, a former employee of appellee Merrill Lynch &

Co., Inc., participated in Merrill Lynch’s ERISA-based Basic and Supplemental Long

Term Disability Plans. At times relevant to this appeal, Merrill Lynch, as the plan

administrator, delegated responsibility for claims administration to appellee Metropolitan

Life Insurance Co. Feigenbaum applied for and received benefits under both plans in

2001. After an independent physician review in December 2003, MetLife terminated her

benefits, finding, among other things, that she had failed to submit documentation of an


                                            2
impairment that would prevent her from her work as a financial analyst. After

Feigenbaum’s appeal of this decision was denied, she filed suit under 29 U.S.C. §

1132(a)(1)(B). Following limited discovery and extensive argument on the cross-motions

for summary judgment, by Opinion and Order dated August 2, 2007, the District Court

granted defendants’ motion.

       We, too, have heard extensive argument and have considered the parties’ written

submissions, including those addressed to the fairly recent decision of the Supreme Court

in Metropolitan Life Insurance Co. v. Glenn, 128 S. Ct. 2343 (2008), with its

“combination-of-factors method of review.” Suffice it to say that the evidence that

Feigenbaum’s reported vertigo has a physiological basis supporting the presence of a

significant balance disorder preventing full-time work was sparse. Moreover,

Feigenbaum failed to submit any additional medical documentation in support of her

appeal from the termination of benefits. We conclude, therefore, that the decision to

terminate those benefits was not so close that any alleged procedural errors unaddressed

by the District Court might tip the scales in favor of reversal or were other than harmless.

As the Eighth Circuit concluded in a similar case which hewed closely to Glenn, “there is

not a sufficiently close balance for the conflict of interest to act as a tiebreaker in favor of

finding that [MetLife] abused its discretion.” Wakkinen v. UNUM Life Ins. Co. of Am.,

531 F.3d 575, 582 (8th Cir. 2008).

       We will affirm the judgment of the District Court.


                                               3